                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION

                                                 NO. 7:19CR00134-001D

               UNITED STATES OF AMERICA,                 )
                                                         )
                                    Plaintiff,           )
                                                         )
                              V.                         )       CONSENT ORDER
                                                         )
           !
               FRANK RODRIGUEZ,                          )
           i                                             )
     .l
                                   Defendant.            )

                      The Court, upon consent of the United States of America ("United states"), Lillian

               Rodriguez, and Defendant Frank Rodriguez ("Defendant") (collectively, "Parties"),

               hereby ORDERS as follows:

                      1.    Defendant acknowledges that the Court has Issued a Writ of Continuing

               Garnishment against Navy Federal Credit Union [D.E. 39] pursuant to an Application for

               Writ of Garnishment filed by the United States [D.E. 45]. Defendant agrees that the Writ

               of Garnishment attaches to 100 percent of the funds indicated in the Answer of

               Garnishee filed by Navy Federal Credit Union [D.E. 46], Defendant has been notified of

               his right to a hearing regarding the garnishment and has requested a hearing to

               determine exempt property ID.E. 54]. On June 25, 2020, Defendan~ with the Consent of

               the United States, filed a Motion to Stay the hearing request [D.E. 56]. The Motion to

               Stay was granted by the Court on June 30, 2020 [D.E. 58]. Defendant agrees to file a
I

I
               withdrawal of his hearing request within two weeks of the effective date of this Consent

               Order. The Partie.s have . agreed to the following terms regarding an Order in

I
;
               Garnishment as to Navy Federal Credit Union:


II r
I ,,
     t
     ;,,
                                                             1

l
1-
\
                       Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 1 of 7
            ,i•'                                               •


        a) Account ending in 9705 ("9705") - Garnishee shall pay the full amount of
                   9705 to Plaintiff minus $4,453.58 which shall be left In 9705. Account 9705

                   shall be unfro:zen and released from the Writ of Garnishment upon payment

                   of the full amount of the account, minus $4,453.58, by GarnishE:1e;

        b) Account ending in 9203 (''9203") - Garnishee shall pay the full amount of 9203

                   to Plaintiff. Account 9203 shall be .unfrozen and released from the Writ· of

                   Garnishment upon payment of the full amount of the account by Garnishee;

        c) Account ending in ("9408") - No payment should be made from 9408. 9408

                   shaU·be unfrozen and released from the Writ of Garnishment;

        d) Account ending In (''7605") - No payment should be made from 7605. 7605

                   shall be unfrozen and released from the Writ of Garnishment;

        e) Account ending in ("7606") - No payment should be made from 7606. 7606

                   shall be unfrozen and released from the Writ of Garnishment.

 The United State.s agrees to file a final Order in Garnishment pursuant to the above

 outlined terms. Defendant agrees not to contest the final Order In Garnishment so long

 as th.e Order represents the above outlined terms. All funds received by the United

 States pursuant to this paragraph shall be applied to the monetary penalties ord~red in

· Defendant's criminal judgment



       2.             Defendant acknowledges that the Court ha.s issued a Writ of Continuing

 Garnishment against Fra11klin Templetcm [D£, 44] pursuant to an Application for Writ of

 Garnishment filed by the United States [D.E. 36J. Defendant agrees that the Writ of

 C~:>ntinuiryg Garnishment attaches to 100 percent of the funds indicated in the Answer of



                                                    2

             Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 2 of 7
        Garnishee [D;E. 62], The Parties have agreed to the following terms regarding funds

        held by Franklin Templeton:

                    a. Account ending in 6469 ("6469")           M   Garnishee shall pay the full amount of

                          6469 to Plaintiff. 6469 shall be unfrozen and released from the Writ of

                          Garnishment upon payment of the full amount of the account by

                          Garnishee;

                    b. Account ending In 0709 C"0709") Garnishee shall pay the full amount of
                                                             M




                          0709 to Plaintiff. 0709 shall be unfrozen and released from the Writ of

                          Garnishment upon payment of the full amount of the account by

                          Garnishee;

                    c. Ac6ountending in 2471 ("2471")- No payment should be made from 2471

                          at this time, however, 2471 shall not be released from the Writ of

                          Continuing Garnishment and Garnishee shall continue to hold funds in

                          2471 pending further order from the Court;

                    cf.   Account ending in 3311 ("3311")            M   No payment should be made from

                          3311. 3311 shall be unfrozen and released from the Writ of Garnishment.

        The United States agrees to file an Order in Garnishment pursuant to the above

        outlined   terms. Defendant agrees -not to contest this Order in Garnishment so long as

        the Order represents the above outlined terms. The Parties Ag~ee that 2471 shall

        remain frozen pursuant         to   the Writ of Continuing Garnishment pending Defendant's

        compliance with paragraph 3 of this Consent Order. If Defendant complies with

        paragraph    3 of this   Consent Order, the United States agrees to release 2471 from the

        Writ of Garnishment.

   'f
   ,I
   '
   (
   ·!
   ;                                                     3
I :I           Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 3 of 7
              3.       Defendant agrees to pay to the United States the full outstanding balance

    of his. criminal monetary penalties, due and payable in full within six months of th.e

     Effective Date of this Consent Order. Any payments shall be made using bank;;certified

    funds .. All payments made by Defendant pursuant to this Consent Order shall be made

    payable to U. S. D.istrict Court and malled to P. 0, Box 25670 Raleigh, North Carolina

    27611. Failure to pay the full outstanding balance of Defendant's criminal monetary

    penalties within six months of the Effective Date of this Consent Order shall constitute a

    default under this Consent Order.

             4,       If Defendant defaults on any terms of this Consent Order, Defendant and

    Lillian Rodriguez agree to list the following real property for sale and make every

    reasonable effort to sell the following property for reasonable market value and to a

    boha fide, fhird-party purchaser within six months of written notice of the default by the

    United States:

                   a. 137 Silver Leaf Drive, Jacksonville, NC 28546.

    Provided the sale of the property is conducted in good faith, at reasonable market value,

    and,   to ~(borta fide, third~party purchaser, the United States will not withhold consent to
    any such sale. If the property Is not sold by private sale within six months of written

    notice ofthe default by the United States, the Parties will; as soon as practicable but no

    later than thirty days from the expiration of the six-month period, contract with Rogers

    Realty & Auction, Inc., located at 1310 EMS Drive in Mount Airy, North Carolina 27030,

    Telephone Number (336) 789-2926; for sale of the property at auction within six months

t   thereafter.      Fifty percent of the net proceeds of the sale, representing Defendant's

    interest, will be paid to the United States, along with an accounting of the sale, Prior to



                                                   4

               Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 4 of 7
                    the closing of any sale of the property (whether by Defendant or by Rogers Realty &

                    Auction), the HUD Settlement,,,Statement indicating the terms of the sale shall be
                                                        >~
                    provided to the United States Attorney's Office, Financial Litigation Unit, who must

                    approve the HUD Settlement Statement prior to the completion of the real estate

                    closing. All amounts received by the United States from the sales of the property shall

                    be applleo to Defendant's outstanding debt balance. The United States will release e.ny
                           :_-;;;

                    prospective buyer from the lien on the property sold, provided that the sale is made in

                    good faith to a bona fide, third-party purchaser for reasonable market value and 50

                    percent of the net proceeds from the sale are paid to.the United States.

                            5.      In addition, if Defendant defaults on the terms of paragraph 3 of this

                    Consent Order, the parties agree that the United States may file a final Order In
                                                 . "~   .


                    G_arnishment requiring the Garnishee to shall pay the full amount of 2471 to the United

                    States and Defendant agrees not to contest the final Order in Garnishment. All funds

                    received by the United States pursuant to this paragraph shall be applied to the

                    monetary penalties ordered in Defendant1s criminal jµdgmerit. The Parties Agree that
                                                                       .) .
                    the Garnishee. shall not provide to the United· States any amount greater than the
               ,·
    -i              outstandin9 balance of Defendant's criminal.monetary penalties at the time of filing any

                    Order in Garnishment.

                          6.
I                                   The Parties to this Order agree to sign any other reasonable documents


I
J
                    necessary to effectuate the terms of this Order.

                          7.        If Defendant defaults on any of his obligations under this Order, the United

                    States may take whatever steps it is entitled to take pursuant to law to enforce the

                    obligations ofthis Order or collect upon the outstanding debt owed by Defendant.


        i
    '
                                                                  5
    ,

    I   '...
j       '
i                             Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 5 of 7
        8.       Nothing   in   this   agreement prevents the    Plaintiff from    pursuing

administrative offsets, including that by the Internal Revenue Service. Any payments

applied to this claim by the Internal Revenue Service as---a result of a tE,tX return offset

will be credited as a payment to the existing balance. Furthermore, the U.S. shall be

entitled to pursue any and all remedies to collept such debt as are allowed by law.

        9.       Defendant agrees that the terms and conditions of this Consent Order are

final. •If incarcerated, Defendant agrees that this Consent Order does not preclude him

ftom participation in the Inmate Financial Responsibility Program, if available.

Defendant further agrees that this Consent Order does not preclude him from any

additional payment schedule as set by the Court, the United States Probation Office, or

the United States Attorney's Office.

        10.      Nothing in this Consent Order is a novation in any manner to reduce or

diminish the full legal rights of the United States in the criminal judgment filed in this

case   at affect the judgment in any manner.
        11.      This Consent Order may be executed in counterparts, each of which

constitutes an orig•inal and all of which constitute one and the same agreement.

        12.      The Effective Date of this Order shall be the date the Court s,igns it.

Facsimiles of signatures shall constitute acceptable, binding signatures for purposes of

this Order.

             SO ORDERED. This jJ__ day of February 2021.



                                                          JA)IIBS C. DEVER III
                                                          United States District Judge


                                                fo



         Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 6 of 7
                                             ·,




                                         ~ATE:    ;At/z.di!l
                                                   .   j




I
!
I

    Case 7:19-cr-00134-D Document 65 Filed 02/23/21 Page 7 of 7
